DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5-8 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle et al. (“Baeuerle”), United States Patent Application Publication No. 2015/0161182 in view of Alpern et al. (“Alpern”), United States Patent Application Publication No. 2008/0098046.


As per claim 1, Baeuerle discloses a method of migrating clients between databases with different schemas, comprising: 
identifying, by a database migrator executing on one or more processors, for a plurality of clients , a first database accessible by the plurality of clients , the first database ([0018]-[0019] wherein the first schema version is the first database); 
generating, by the database migrator, using the first database, a second database ([0042] wherein a new second database schema is generated) including the first data object from the first database maintained in accordance with the first schema ([0045] wherein a new database schema is established, the first data object from the first schema is maintained); receiving, by the database migrator subsequent to the generation of the second database, a write operation from a client of the plurality of clients to store a second data object onto the first database ([0050] wherein a transaction (wherein an example of a transaction is an insert/write as described by [0036]) is received for a version that is out of date); storing, by the database migrator, onto the second database in accordance with a second schema instead of onto the first database in accordance with the first scheme, the second data object responsive to the write operation received by the first from the client ([0050] wherein the data uses the TCV, wherein the TCV uses logic to store data as in the new schema as noted in [0021] and [0041]) ; converting, by the database migrator, the first data object of the second database from the first schema to the second schema ([0041] wherein compensation logic converts the value to the second schema); but does not disclose migrating, by the database migrator, the plurality of clients  from the first database to the second database responsive to completing storing of the second data object onto the second database in accordance with the second schema and completing converting of the first data object of the second database from the first schema to the second schema. However, Alpern teaches migrating, by the database ([0197]-[0200] where the client is migrated from the old database schema to the new schema and remove the first database).
Baeuerle and Alpern both migrate between two schemas. While Baeuerle describes migrating the data, it does not explicitly describe migrating clients. Alpern expressly describes phasing out older schema clients. One could include the migrating of clients from Alpern with the migrating of data as in Baeuerle to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of migrating data with zero downtime as in Baeuerle with the migration of clients in Alpern in order to save memory by removing unnecessary data. 

As per claim 2, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches maintaining, by the database migrator, a queue for the write operation corresponding to the second data object to be stored onto the first database and the second database([0099] wherein a trigger is created to synchronize both the first and second database, [0163]-[0164] wherein the queue is recognized as the ordering required, in tandem, waiting for output); storing, by the database migrator, concurrent to converting the first data object from the first schema to the second schema, an output of the write operation ([0099] wherein both database objects are upgraded); and adding, by the database migrator responsive to storing the output of the write operation onto the first database, metadata associated with the write operation onto the queue for 2 4829-6159-2263.1App. Serial No. 15/895,980Atty. Dkt. No. 099011-4041 (ID1437-US) converting the second data object in accordance with the second schema, the metadata specifying a location of the second data object received by the first database([0163] wherein a trigger is stored with metadata information about what needs to be stored and updated in the other schema i.e. [0110] wherein a trigger stores a column name ).
Baeuerle and Alpern both migrate between two schemas. While Baeuerle describes migrating the data, it does not expressly use a queue. Alpern uses a queue by waiting for triggers performed in order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of migrating data with zero downtime as in Baeuerle with the migration of clients using a queue in Alpern to preserve the order of required transformations.  

As per claim 3, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches wherein maintaining the queue further comprises maintaining the queue including a buffer for a plurality of write operations; and further comprising: inserting, by the database migrator, each write operation of the plurality of write operations and metadata corresponding to the write operation into the buffer subsequent to processing of the write operation([0163]-[0164] wherein the method of storing a trigger to be combined or ordered as described is the queue, wherein metadata is stored such as what is being change or written as described in [0110]).  
Baeuerle and Alpern both migrate between two schemas. While Baeuerle describes migrating the data, it does not expressly use a queue. Alpern uses a queue by waiting for triggers performed in order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of migrating data with zero downtime as in Baeuerle with the migration of clients using a queue in Alpern to preserve the order of required transformations.  


As per claim 5, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches maintaining, by the database migrator, a queue including a plurality of queries, the plurality of queries including the write operation corresponding to the second data object([0163]-[0164] wherein the storing of triggers to be combined or ordered is the queue); determining, by the database migrator, that the write operation corresponding to the second data object involves changing a schema of the second data object to the second schema([0100] wherein it is determined what version the data is from and how to treat it); and wherein storing the second data object onto the second database further comprises storing the second data object corresponding to the write operation in accordance with the second schema, responsive to determining that the write operation involves changing a schema of the second data object to the second schema([0100] wherein data marked as a forward trigger are moved to the new version of the database).25    
Baeuerle and Alpern both migrate between two schemas. While Baeuerle describes migrating the data, it does not expressly use a queue. Alpern uses a queue by waiting for triggers performed in order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of migrating data with zero downtime as in Baeuerle with the migration of clients using a queue in Alpern to  preserve the order of required transformations.  


As per claim 6, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches identifying, by the database migrator, from a queue for maintaining the write operation corresponding to the second data object, metadata associated with the write operation specifying a location of the second data object received by the first database ([0163] wherein location data, i.e. same object, is determined); determining, by the database migrator, that the metadata associated with the write operation is to be processed in accordance with the second schema([0161] wherein multiple triggers are properly combined to make a consolidated trigger, and it is time for that trigger to be run); and converting, by the database migrator responsive to determining that the metadata is to be processed, an output of the write operation from the first schema to the second schema based on the metadata for storing the second data object corresponding to the ([0161] wherein that data is converted when it is applied).  

As per claim 7, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches determining, by the database migrator, that processing of all write operations maintained on a queue corresponding to a plurality of second data objects stored onto the second database in accordance with the second schema is complete([0163]-[0164] wherein the storing of triggers to be combined or ordered is the queue);  and deleting, by the database migrator, the first database, responsive to the determination that the processing of all write operations maintained on the queue is complete([0201] wherein the database is deleted and [0191] triggers must be removed from the queue before the upgrade is complete). 
Baeuerle and Alpern both migrate between two schemas. While Baeuerle describes migrating the data, it does not expressly use a queue. Alpern uses a queue by waiting for triggers performed in order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of migrating data with zero downtime as in Baeuerle with the migration of clients using a queue in Alpern to preserve the order of required transformations.  
  
As per claim 8, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches identifying, by the database migrator, subsequent to converting the first data object from first schema ([0107] wherein additional changes are described); and storing, by the database migrator, the third data object onto the second database in accordance with the second schema ([0107] wherein the maintaining of consistency is the storing of the data object in the second database).  

As per claim 10, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1. Alpern further teaches reversing, by the database migrator, responsive to a request to roll back, conversion of the first data object from the first schema to the second schema to maintain the first data object in accordance with the first schema ([0204] wherein the system can roll back if problems arise).
Baeuerle and Alpern both migrate between two schemas. While Baeuerle describes migrating the data, it does not expressly describe a roll back policy. Alpern describes a roll back policy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of migrating data with zero downtime as in Baeuerle with the roll back in Alpern in order to be able to handle problems with the migration. 

As per claim 11, claim 11 is the system performing the method of claim 1 and is rejected for the same rationale and reasoning.



As per claim 13, claim 13 is the system performing the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the system performing the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the system performing the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the system performing the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system performing the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the system performing the method of claim 10 and is rejected for the same rationale and reasoning. 




Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle in view of Alpern in further view of Webman et al. (“Webman”), United States Patent Application Publication No. 2008/0243950.

As per claim 4, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1, but does not disclose 
identifying, by the database migrator, from a queue including a write operation corresponding to the second data object stored onto the first database, the write operation 10 subsequent to a backup time at which the second database is generated; and wherein storing the second data object onto the second database further comprises processing the write operation of the queue subsequent to the backup time to store the second data object onto the second database in accordance with the second schema. 15 However Webman discloses identifying, by the database migrator, from a queue including a write operation corresponding to the second data object stored onto the first database, the write operation 10 subsequent to a backup time at which the second database is generated ([0036] wherein the writes are queued by the interceptor, wherein a backup system is set to receive the writes before the write is received); and wherein storing the second data object onto the second database further comprises processing the write operation of the queue subsequent to the backup time to store the second data object onto the second database in accordance with the second schema ([0030] wherein the target system received the writes and processes them in the correct order).


As per claim 14, claim 14 is the system performing the method of claim 4 and is rejected for the same rationale and reasoning. 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeuerle  in view of Alpern in further view of Bankston, United States Patent Application Publication No. 2007/02

As per claim 9, note the rejection of claim 1 where Baeuerle and Alpern are combined. The combination teaches the method of claim 1, but does not disclose instantiating, by the database migrator, a new virtual machine for the client to access and write to the second database, responsive to migrating the plurality of clients from the first database to the second database. However, Bankston teaches instantiating, by the database migrator, a new virtual machine for the client to access and write to the second database, responsive to migrating the client from the first database to the second database ([0041] wherein virtual servers exist for both the 2.0 and the new 3.0 (second database)). 25  


As per claim 19, claim 19 is the system performing the method of claim 9 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158